Title: From James Madison to William C. C. Claiborne, 20 February 1804
From: Madison, James
To: Claiborne, William C. C.



Sir.
Department of State, February 20th. 1804.
Since my last I have received your letter of the 17th. of January, with two from yourself and Genl. Wilkinson of the 16th. & 17th. January and the other papers inclosed. The arrival of the French Troops and passengers is a circumstance to be regretted on several accounts. The steps taken and contemplated in consequence of it are approved by the President, and it is hoped will lead to a satisfactory result. I have communicated the subject to Mr. Pichon, who is disposed to free the United States as far as he can from the burden of supporting these objects of humanity, as well as to promote their departure. The Bill providing a Government for Louisiana is still depending. That relating to its commerce and navigation has passed, and will of course be transmitted from the Treasury Department. You will learn from General Dearborn, the views of the President on the subjects connected with the War Department. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13).



   
   Letter not found.



   
   “An Act for laying and collecting duties on imports and tonnage within the territories ceded to the United States, by the treaty of the thirtieth of April, one thousand eight hundred and three, between the United States and the French Republic, and for other purposes” was signed by the president on 24 Feb. 1804 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:251).


